Citation Nr: 1141904	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-43 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Armed Forces Services Corporation


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 17, 2011, the Veteran and his spouse presented testimony at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

FINDINGS OF FACT

1.  The Veteran is not a credible historian.

2.  The preponderance of the evidence is against a finding that the current low back disorder is due to service.


CONCLUSION OF LAW

A low back disorder, diagnosed as degenerative disc disease of the lumbar spine, was not incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  A VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the United States Court of Appeals for the Federal Circuit held that the VCAA notice must be provided prior to the initial decision or prior to readjudication, and such duty to notify cannot be satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim. Id.

The Board finds that VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the claim on appeal.  In a May 2007 letter, the Veteran was provided adequate notice as to the evidence needed to substantiate the claim for service connection, what evidence was to be provided by the appellant, what evidence the VA would attempt to obtain on his behalf, and how disability evaluations and effective dates are assigned once service connection has been awarded.  This letter predated the rating decision on appeal.  Additionally, based on the Veteran's statements and testimony, it is clear that he has personal knowledge of the evidence needed to substantiate a claim for service connection.  For example, he has reported an in-service injury and has provided evidence of a current disability and a medical opinion attributing the current low back disorder to service.  This means the Veteran has provided all the necessary evidence to substantiate a claim for service connection.

As to VA's duty to assist, VA has obtained private medical records identified by the Veteran (from the Veteran's chiropractor).  VA also provided the Veteran with a VA examination, which was completed in August 2009.  The Veteran has attacked the adequacy of the examination, but the Board finds that the examination was adequate.  For example, the examiner (1) reviewed the claims file, which included the Veteran's service treatment records; (2) described the injury the Veteran claimed happened to his back in service; (3) noted the fact that the Veteran was in the airborne artillery; (4) physically examined the Veteran; (5) provided clinical findings; (6) entered a diagnosis; (7) provided a medical opinion, and (8) provided a rationale for his medical opinion, which was based upon medical principles and evidence in the claims file.  The Veteran has stated that the examiner did not acknowledge that the Veteran was paratrooper in the examination report and that he had to consider that when making his opinion.  The Board finds the examiner acknowledged the Veteran's status in the airborne artillery and accepted the Veteran's allegation of an in-service injury.

Additionally, when providing his rationale for the medical opinion, the VA examiner wrote, "There should be a relative absence of other factors or conditions that explain the disease."  In other words, the examiner was stating that if trauma was the cause of the degenerative disc disease, there should be an absence of other likely causes.  Thus, it is clear that the examiner fully understood the basis for the Veteran's claim that degenerative disc disease was related to in-service trauma.

The Board also notes that the August 2009 VA examiner is an orthopedic surgeon, and the Board finds that such examiner is competent to provide a medical opinion as to the cause of degenerative disc disease of the lumbar spine.  The Board will address the weight of this examination in relation to the positive evidence submitted by the Veteran below.  For now, it is addressing the adequacy of the examination, and it finds as fact that the examination is fully adequate for the Board to make an informed decision.  Thus, a remand to obtain another medical opinion is not necessary.

The Veteran has reported he has not received any VA treatment, see Decision Review Officer hearing transcript on pages 4 & 6, so there are no outstanding VA treatment records.  Also, VA provided the Veteran with two hearings-one before a Decision Review Officer and one before the undersigned Veterans Law Judge.  At the August 2011 hearing, the Veteran submitted additional evidence along with a waiver of initial consideration of that evidence by the agency of original jurisdiction.  Thus, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  The Board notes that the October 2007 private x-ray and July 2009 private medical opinion submitted at the Board hearing are duplicative of evidence that was already in the claims file.  See documents received July 8, 2009.

At the August 2011 hearing, the undersigned discussed the types of evidence and findings needed to support the Veteran's claim.  See Transcript on page 3; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  While it does not appear that the Decision Review Officer informed the Veteran of the types of evidence and findings needed to support the Veteran's claim, the Board does not find that the Veteran has been prejudiced, as it is clear the Veteran has a full understanding of the evidence needed to support his claim.  As stated above, the Veteran has provided the necessary evidence to substantiate his claim.  He has provided evidence of in-service injury, a current disability, and a medical opinion from a chiropractic neurologist attributing the current disability to service, and he has alleged continuity of symptomatology following service discharge.

In sum, the Board concludes that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Credibility Finding

The Board has reviewed all the evidence of record and finds that the Veteran is not a credible historian.  During the appeal, the Veteran has claimed that his back began bothering him in service and that he experienced "severe lower back pain for a lengthy time before 2001 and only sought medical treatment after the pain became so severe [he] could not function."  See Statement of Additional Facts received at August 2011 hearing.  The problem with this statement is that it is inconsistent with statements the Veteran made prior to his claim for service connection.  For example, a January 2001 private medical record from Dr. Charles Neal, shows that the Veteran was first seen by this examiner on January 15, 2001.  The Veteran reported pain in his lower left back, which had started approximately one to two weeks ago.  He reported that what had caused it was he fell asleep on the couch and woke up in pain.  The Veteran was asked if he had any previous injury to this area before, and he circled "N" for no.  He was asked if there was any medical diagnosis for this problem before, and he circled "N" for no.  He was asked if this or a similar problem had happened before, and he circled "N" for no.  A Pre-Consultation document dated that same day shows that the Veteran was asked for the history of this complaint and the response was, "[N]one that he remembers...has had active life.  He may have slept wrong."  

These statements made by the Veteran, where he denied any back pain prior to the back pain he experienced in January 2001, are accorded high probative value for three reasons.  One, he made such statements in connection with medical treatment, which statements tend to be credible.  Cf. generally Federal Rules of Evidence 803(4) (statements of relevant medical history are an exception to the hearsay rule).  Two, he made such statements prior to filing a claim for service connection for a low back disorder, which statements also tend to be credible.  Three, this is a statement against interest in connection with his claim for service connection, and such statements tend to be credible.  Cf. generally Federal Rule of Evidence 804(b)(3); see also Del Rosario v. Peake, 22 Vet. App. 399, 408 (2009) ("[T]he logic of Rule 804(b)(3) of the Federal Rules of Evidence governing statements against interest appears to weigh in favor of the Board's reliance on such statements.").  Thus, the Board rejects the Veteran's allegations and testimony of chronic low back pain prior to January 2001.  

The Board is aware that one could argue that the Veteran did not remember his past back pain at the time he went to see Dr. Neal.  However, the Veteran has described being unable to "function" and being "disabled" due to back pain prior to January 2001.  See August 2011 Statement of Additional Fact on page 2 and August 2011 hearing transcript on page 8.  The Board finds it inconceivable that the Veteran would forget prior episodes of back pain that caused him to be unable to function and/or disabled when he was addressing and referring to back pain when he was being examined and treated specifically for back pain in January 2001.  Thus, any allegation that the Veteran forgot to report his past medical history of back pain when he completed the form at Dr. Neal's office is rejected as not credible.

As to the in-service injury, the Board finds that the Veteran's allegation of having sustained an injury to his back while doing a parachute jump to be entirely credible and consistent with his service.  However, the Board finds that the Veteran's allegation of a more severe in-service injury is not credible.  The reasons for this determination are many.  The Veteran had an opportunity to report the injury at service discharge; however, he did not.  Rather, he reported a past medical history of dizziness and fainting spells, head injury, broken bones, and loss of memory or amnesia.  See Report of Medical History completed by the Veteran in June 1976 at Item # 11.  He also reported a 1963 football head injury, a corrected deviated septum in 1971, having the tip of his right middle finger cut off while in Germany, being knocked unconscious in November 1972 while playing football, and suffering permanent loss of smell and partial loss of taste.  See id. at Item #s 18-20.  In the notes, the examiner explained that that the broken bones indicated under Item # 11 were related to an old fracture of the right foot in 1966.  The Board finds inconceivable that the Veteran would report all of these injuries but would somehow fail to report the injury that he claimed to have sustained to his low back during a parachute jump.  

The Board understands the Veteran's allegation of not wanting to be perceived in a negative way by others for reporting back pain, but he was able to report multiple other physical complaints at service discharge and throughout service.  As to the latter, the service treatment records show that he complained about a possible toe infection, sore throat, stomach problems, concussion during football, dizzy spell, sore right heel with no apparent injury, cutting off finger tip, loss of peripheral vision, mass under the lower lip from a rugby injury, and bruised Achilles tendon.  See September 1971, January 1972, July, 1972, August 1972, November 1972, December 1972, November 1973, June 1974, April 1975, March 1976, June 1976 service treatment records.  The Board further finds inconceivable that the Veteran would be unable to recall complaints about back pain, but yet would have clear recollection of complaints about  a toe infection, a sore throat, heel pain, stomach pain, mass under the lower lip from a rugby injury, a bruised Achilles tendon, etc.  For these reasons, the Board does not find that the Veteran sustained a severe injury to his back in service that would have resulted in a back disability.

Further supporting this finding is the fact that when the Veteran was discharged from service, he applied for service connection for anosmia and a tender scar on the tip of his middle finger.  See VA Form 21-526e, Veteran's Application for Compensation or Pension at Separation from Service, received August 1976.  Thus, if his back was bothering him at the time as he claims, he had an opportunity to file a claim at that time or to report his back problems, but he did not.  This evidence negatively affects the Veteran's credibility with respect to his claim of having sustained a severe back injury in service.

Additionally, at the August 2011 hearing before the undersigned, the Veteran testified, under oath, that during that jump where he injured his back, he had landed on his heels, then his buttocks, and then his head, where he was "stunned," because his head had "hit so hard."  See Transcript on page 6.  However, in the Report of Medical History completed by the Veteran at separation, he reported two head injuries-one prior to service in 1963 and one during service, but the one during service was while playing football in November 1972.  The Veteran attested to the truth of these statements.  See id. above signature.  If the Veteran had sustained a head injury during that parachute jump, it is reasonable to assume that he would have noted such head injury in the Report of Medical History.  The Veteran's claims of a head injury during the parachute jump that injured his back is rejected as not credible.

On this note, at the August 2011 hearing, the Veteran claimed that when he sustained the head injury in Germany (which he reported occurred in November 1972, see June 1976 Report of Medical History), he could not see a doctor for a month because "there was no doctor anywhere near where we were."  See Transcript on page 21.  However, the service treatment records show that the Veteran was seen on November 10, 1972 with a report that he had hit his head on a brick wall while playing football.  He was seen on November 11, 1972, where the examiner wrote that the Veteran had a "cerebral concussion yesterday in football...seen here."  Thus, the documented service treatment records show that the Veteran was treated on the same day he had the injury, and was treated in the days following the injury.  See November 11, 1972, November 12, 1972, November 13, 1972, November 15, 1972, and November 16, 1972 service treatment records.  His testimony at the hearing that he was not seen for a month is evidence of the Veteran misrepresenting past facts, which further affects his credibility.  

Due to the inconsistent statements by the Veteran, the Board accords no probative value to his claim of continuity of symptomatology following service discharge or evidence of chronic low back pain prior to January 2001.  The fact that the Veteran changed his story as to the onset of his back pain after filing a claim for service connection for a low back disorder by stating that he did have back pain for years prior to his seeking treatment in January 2001, has negatively impacted his overall credibility.  The inconsistent statements are the basis for the Board's conclusion that the Veteran is not a credible historian.

The Board understands that the Veteran submitted a statement from JRV, who stated that he and the Veteran did a parachute jump together in August 1971; however, this lay statement does not provide any specifics as to what the Veteran experienced that day.  Again, the Board concedes that the Veteran's placed extra stress on his back during parachute jumps during service; however, for the above reasons, it does not find that the Veteran sustained a more severe injury to his low back, as described by the Veteran.

The Board is aware that the Veteran's spouse testified that the Veteran had back pain in the 1990s, but for all the reasons stated above, the Board is unable to accord any probative value to her testimony that the Veteran had back pain prior to January 2001.  The Board finds that the evidence has established that the Veteran following service did not have back pain until January 2001.

III.  Service Connection

The Veteran states that service connection for a low back disorder is warranted.  At the August 2011 hearing before the undersigned, he testified that the August 2009 VA examiner provided an inaccurate history-that he sustained his back injury after he graduated from the military academy.  He stated that had he known that it would have made it easier, he would have gone on sick call at the time of the back injury.  He alleged that sick call was not a viable option because the airborne school wanted its candidates to graduate on time.  The Veteran described his landing that injured his back as hitting the ground with his heels, then his buttocks, and then his head, and he was stunned on the drop zone.  The Veteran admitted he did not go to sick call during service and stated he played for the Fort Bragg Rugby team and that the "more macho you are[,] the better you have for your career.  So people just didn't go on sick call, at least the officers didn't, and many of the troops didn't either."  See Transcript on page 7.

The Veteran stated that there was documented evidence that paratroopers suffer more orthopedic-type injuries.  The Veteran stated that he began developing pain in his back in the 1990s and it got to the point where he was "disabled."  Id. on page 8.  He described having to get up and go to work and being in excruciating pain.  The Veteran testified that he finally sought treatment in January 2001 and was told by the chiropractor that his x-rays showed a traumatic-type injury and that he must have sustained an injury to his low back 25 to 30 years ago.  He described his chiropractor as very qualified to provide a medical opinion as to the onset of the Veteran's low back disorder.  

The Veteran's spouse testified as well.  She stated that she and the Veteran met in 1981 and got married in 1983.  The Veteran asked her if he had been in an automobile accident or other type of injuries that she would know of, and she responded, "No, definitely not."  The Veteran asked her if she remembered his experiencing back pain in the 1990's.  

The Veteran expressed his reasons for why he felt that the August 2009 VA medical opinion was of lesser probative value than the opinion written by Dr. Neal, who is a Board-certified chiropractic neurologist.  He also provided a copy of a Court decision and two Board decisions, which he felt helped his claim.

The Board has reviewed all the evidence in the Veteran's claims file to include his written contentions, the service treatment records, the private medical records, and the Veteran and his spouse's hearing testimony.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to service connection for a low back disorder.  The reasons follow. 

As stated above, the Board believes that the Veteran put a strain on his back in the numerous jumps he completed while in service.  However, it does not find credible the Veteran's allegation of sustaining a more severe injury to his low back, particularly his allegation that he hit his head and was "stunned" for a brief moment.  The allegation of wanting to look macho or avoiding a label because of his going to the doctor many times is undermined by the fact that the Veteran went to the doctor for multiple other physical complaints throughout his service.  Additionally, clinical evaluation of the spine was normal at service separation.  Further, when the Veteran was first treated for back pain in January 2001, he specifically denied any prior injury to his low back and any "similar problem."  All of these facts are evidence against a severe injury to his low back in service.  Finally, the Veteran did not seek compensation benefits for a low back disorder at service discharge.  His silence, when otherwise providing information having the purpose of advancing a claim, constitutes negative evidence, which weighs against a finding that the Veteran sustained a more severe injury to his back while in service.  

As to continuity of symptomatology, the Board has already stated that it finds as fact that the Veteran's low back pain began around January 2001, when he was first treated for low back pain and specifically at that time, denied any prior pain in this area.  Thus, the first time the Veteran reported low back pain is approximately 25 years following service discharge, at which time the Veteran denied any prior problems with his back.  This also weighs against the Veteran's claim.  See Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

Finally, as to a nexus to service, the Veteran has submitted a positive medical opinion, and there is a VA negative opinion.  In the July 2009 statement from the Dr. Neal, he stated that when the Veteran came to see him in January 2001, x-rays were taken and showed he suffered a traumatic compression-type injury many years earlier and that such injury had caused several discs to deteriorate.  He noted that the disc degeneration in the Veteran's spine "typically" took many years to manifest after a traumatic event.  Dr. Neal stated that his medical opinion was based upon the Veteran's self-provided history, as well as the fact that his medical records reveal no other injury which would/could cause his degenerative disc disease.  Dr. Neal then concluded that it was more likely than not that the Veteran's degenerative disc disease and corresponding low back pain were consistent with the history described by the Veteran in 1971 and "in the absence of any other compression type injury," his degenerative disc disease was caused by a bad landing in Jump School in 1971 and possibly later aggravated by numerous additional parachute jumps while still on active duty.

In the August 2009 VA examination report, the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  It was this examiner's conclusion that it was less likely as not that the current lumbar disability was related to active duty military service parachute jump and concluded that the Veteran's lumbar disorder was most likely caused by or a result of the natural aging process.  He provided a list of four facts that justified his medical opinion.  He noted that the interval between the event and the documented onset of symptomatology was "far in excess of what is consistent with medical science."  He stated that the current radiographs did not demonstrate traumatic changes.  He stated that initial exposure to the low back injury was not consistent with long-lasting or permanent effects.  Lastly, he stated that there would be a relative absence of other factors that would explain the disease.  He concluded that the Veteran's condition was consistent with degenerative lumbar disease seen commonly in the population.

The Board accords the August 2009 VA medical opinion more probative value than Dr. Neal's medical opinion for various reasons.  Dr. Neal admitted that part of his medical opinion was based upon history reported by the Veteran, which history the Board rejects as not credible.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  Specifically, the Board rejects the Veteran's allegation of any chronic low back pain prior to his seeking treatment from Dr. Neal.  Additionally, Dr. Neal based his opinion on the fact that the Veteran had not reported any other injury to his low back other than what happened in service.  Because of the lack of credibility of the Veteran's statements and testimony, the Board accords no probative value to Dr. Neal's medical opinion.  The Board finds the Veteran's recollections not credible or otherwise supported by objective evidence.

The VA examiner, who is an orthopedic surgeon, provided a thorough rationale for his opinion, which was clearly based upon medical principles and the specific facts in the claims file, which included Dr. Neal's medical opinion.  In reading through the examination report, the examiner accepted that the Veteran sustained an injury to his low back.  The examiner reviewed the evidence with an eye toward the allegation by the Veteran of an in-service low back injury.  The VA examiner stated that the x-ray did not show evidence of a traumatic injury, which evidence damages the Veteran's claim.  Additionally, the examiner found that the interval between the event and the documented onset of symptomatology was far in excess of what is consistent with medical science.  The examiner also found that the injury the Veteran alleged occurred in service was not consistent with one that would cause lasting effects.  Finally, the examiner stated that if trauma was the likely cause of the degenerative disc disease, there would be an absence of other factors or conditions that explained the disease.  In other words, he stated there would be x-ray evidence that would substantiate a past injury.  

The Board finds the VA medical opinion very persuasive because of the detailed rationale the examiner provided, and because he based his opinion on facts accepted by the Board-an in-service injury and no complaints of back pain until January 2001.  Again, because Dr. Neal based his opinion on statements and medical history provided by the Veteran, the Board cannot accord much, if any, probative value to his medical opinion.

While the Veteran alleges that the VA examiner did not explain why he thought the Veteran's degenerative disc disease was caused by natural aging rather than trauma, the Board finds that the examiner did address such fact.  He specifically found that the x-rays did not substantiate trauma.  He also stated that if trauma was the likely cause, there would be been an absence of other causes.  Thus, the VA examiner specifically looked to whether the current low back disorder was related to in-service trauma.

The Veteran submitted an article entitled, "Degenerative Disease in Lumbar Spine of Military Parachuting Instructors" to support his allegation that those who conduct jumps were more likely to develop degenerative disease in the lumbar spine.  The Board does not find that such article assist the Veteran's claim.  The article does not address the Veteran's specific medical history, and it must be noted that the individuals studied had an average of "410 static line and skydiving jumps."  The Veteran had 10 jumps during service, which is two percent of the jumps these instructors had completed.  Thus, a comparison between these individuals and the Veteran's jumps would not be appropriate.  

The Board has read through the Court decision and two Board decisions that the Veteran submitted in support of his claim.  However, none of the decisions are precedential to the case at hand as each decision is different and fact specific.  In this case, the Board finds that the Veteran's credibility regarding the severity of the injury he sustained in service and evidence of continuity of symptomatology prior to January 2001 are lacking for all the reasons described above.  

For all the foregoing reasons, the claim of entitlement to service connection for a low back disorder must be denied.  In reaching this conclusion, the Board has considered its legal obligation to resolve reasonable doubt in favor of the Veteran.   However, as the preponderance of the evidence is against the claim, there is no reasonable doubt which may be resolved in the Veteran's favor.    See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for a low back disorder, diagnosed as degenerative disc disease of the lumbar spine, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


